Citation Nr: 0326051	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel






INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an October 2001 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by a September 1998 rating decision.  The 
veteran failed to file a timely appeal of this decision.

2.  Evidence submitted since the September 1998 rating 
decision bears directly and substantially upon the claim of 
service connection for PTSD, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2003); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.
In view of the decision reached herein reopening the 
veteran's claim for service connection, the Board concludes 
that the requirements set forth in the VCAA have been 
satisfied as to this issue.


Evidentiary Background.  The veteran's original claim for 
service connection for PTSD was denied by means of a 
September 1998 rating action.  The evidence on file at the 
time of this decision included the following:  service 
personnel records, service medical records, post service 
private medical records, the report of a December 1999 VA 
psychiatric examination, and various statements from the 
veteran describing alleged in-service stressors.  The RO 
initially denied service connection as the evidence did not 
show that the veteran had a confirmed diagnosis of PTSD and 
the evidence was inadequate to establish that a stressful 
experience occurred. 

In response to a timely notice of disagreement of the 
September 1998 rating action, the RO issued a statement of 
the case in January 2000.  The RO mailed the statement of the 
case to the veteran on January 31, 2000.  The veteran filed a 
VA Form 9, Appeal to Board of Veterans' Appeals, that was 
received by the RO on July 14, 2000.  

By letter dated in July 2000, the RO informed the veteran 
that VA could not accept his Form 9 as a substantive appeal 
because it was not timely filed.  The RO construed the 
veteran's Form 9 as a claim to reopen his claim for service 
connection for PTSD.  

Thereafter, additional evidence was associated with the 
claims folder.  The veteran submitted photographs taken 
during his service in Vietnam and additional statements 
describing his alleged in-service stressors.  In addition, 
the Board chose to undertake additional development of this 
case and obtained information from the United States Marine 
Corps regarding the veteran's alleged in-service stressors.  


Legal Criteria.  Prior decisions of the Board and unappealed 
decisions of the RO are final and may be reopened only upon 
receipt of additional evidence which, under applicable 
statutory and regulatory provisions, is both new and material 
so as to warrant revision of the previous decision.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2003).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
38 C.F.R. § 3.156(a) (2003).  These changes are prospective 
for claims filed on or after August 29, 2001.  As the 
veteran's claim to reopen was received prior to this date, 
these new regulations pertaining to the adjudication of 
claims to reopen finally denied claims are not applicable in 
the present case.

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2003).  In addition, service connection 
may be established on secondary basis if the claimed 
disability is due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
particular, the Board notes that since the prior denial of 
service connection additional information from the Marine 
Corps has been received along with copies of a relevant unit 
diary and monthly personnel roster from the veteran's unit in 
Vietnam.  This information is "new" as the records were not 
on file at the time of the prior denial.  

This new evidence is also material as it relates to the 
veteran's in-service stressors.  This evidence bears directly 
and substantially upon the specific matters under 
consideration, is not cumulative or redundant of information 
previously considered, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the Board finds that new and material evidence 
to reopen the veteran's claims has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having found that the veteran's claim for service connection 
for PTSD has been reopened, the Board has reviewed the 
evidence and determined that further evidentiary development 
is necessary.  Accordingly, a Remand of the issue of 
entitlement to service connection for PTSD is required. 


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  
To this extent only, the benefit sought on appeal is allowed.


REMAND

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional development of the evidence of this case by 
seeking verification of the veteran's in-service stressors 
from the Marine Corps.  A response from the service 
department has been obtained and is associated with the 
claims folder.  

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
veteran of his or her right to have this new evidence 
initially considered by the RO.  The result is that the RO 
must review evidence developed by the Board and adjudicate 
the claim considering that evidence, as well as evidence 
previously of record.  Of course, the review by the RO may 
indicate a need for further development.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

The RO should readjudicate the veteran's 
claim with consideration of all evidence 
received since issuance of the February 
2002 statement of the case.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


